Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 6/26/2019 has been acknowledged. Accordingly, claims 3-11 have been amended, thus currently claims 1-11 are pending.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites, “the second holding member includes a second portion” and “the third lens includes a third potion” on lines 8 and 11, and similarly on lines 15-16; however, there cannot be a second portion of the second holding member when a first portion of the second holding member has not been previously introduced in claim 1. Similarly, there cannot be a third portion of the third holding member when a first and second portions of the third holding member, have not been previously disclosed in claim 1. The Examiner has interpreted the claims as best understood.

Claims 5-9 are rejected as they depend from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sommerschuh Stephan (US 10309636 B2 , hereinafter, “Sommerschuh”).

Regarding claim 1, Sommerschuh teaches a lens holding structure (imaging optical system 18, see figures 1-3), comprising: 

a first lens (see FL in annotated figure below) disposed ahead of the first holding member (FHM); 
a second lens (see SL in annotated figure below) disposed ahead of the first lens (FL); 
a second holding member (see SHM in annotated figure below) disposed ahead of the second lens (SL); and 
a fixing unit (see body of 18) that fixes the first holding member (FHM) and the second holding member (SHM) in a state of holding the first lens (FL) and the second lens (SL) between the first holding member (FHM) and the second holding member (SHM), 
wherein the first lens (FL) and the second lens (SL) are held between (note the plurality of elements positioning FL and SL locked within the body of 18) the first holding member (FHM) and the second holding member (SHM) in a state of the optical surface (see rear surface of SL) of the second lens (SL) being surface-contacted (evident from figure 1) with the optical surface (see front surface of FL) of the first lens (FL).

Figure 1 of Sommerschuh with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    777
    768
    media_image1.png
    Greyscale

Regarding claim 3, Sommerschuh teaches wherein the first lens (FL) and the second lens (SL) are held between (evident in figure 1 above) the first holding member (FHM) and the second holding member (SHM) in a state of the surface (rear top surface of FL), other than the optical surface (front surface of FL) of the first lens (FL), not contacting the second lens (SL).

Regarding claim 11, Sommerschuh teaches a vehicular lamp fitting (support 22, see col 2, lines 41-42), comprising the lens holding structure (18) according to any one of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sommerschuh in view of Goraguer Daniel (US 20050128762 A1, hereinafter, “Goraguer”).

Regarding claim 2, Sommerschuh teaches a lens holding structure (imaging optical system 18, see figures 1-3, and annotated figure above), comprising: 
a first holding member (FHM) in which a first lens (FL) are integrated (as shown in figure 1, FL and FHM are integrated within 18); 
a second lens (SL) disposed ahead of the first lens (FL); 
a second holding member (SHM) disposed ahead of the second lens (SL); and 
a fixing unit (body of 18) that fixes the first holding member (FHM) and the second holding member (SHM) in a state of holding the second lens (SL) between the first lens (FL) and the second holding member (SHM); 
wherein the second lens (SL) is held between the first holding member (FHM) and the second holding member (SHM) in a state of the optical surface (rear surface of SL) of the second lens (SL) being surface-contacted (evident from figure 3) with the optical surface (front surface of FL) of the first lens (FL).

Regarding “the first holding member in which the first lens is integrally molded” limitation, the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Sommerschuh does not explicitly teach the first holding member in which the first lens is integrally molded.
Goraguer teaches a device (lamp, see figure 1) having a first holding member (lens support 1) and a lens (lens 2); 
the first holding member (1) in which the first lens (2) is integrally molded (see ¶ 9).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to integrally mold the lens an fist holding member as taught by Goraguer into the teachings of Sommerschuh, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). One of ordinary skill would have been motivated to make this modification to guarantee the lens and more particularly the optical front face of the lens is positioned accurately relative to the lens holding member.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sommerschuh in view of Anzain et al. (US 9285092 B2, hereinafter, “Anzai”).

Regarding claim 10, Sommerschuh teaches wherein the first lens includes a first light guiding lens and a second light guiding lens which is disposed below the first light guiding lens.
Anzai teaches a device (projector type headlight, see figure 6a) having a first lens (lens 24) and a second lens (lens 22); 
wherein the first lens (24) includes a first light guiding lens (upper part of diffraction grating 24c) and a second light guiding lens (lower part of 24c) which is disposed below (as seen in figure 6a) the first light guiding lens (upper part of 24c).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the the light guiding lenses of Anzai into the teachings of Sommerschuh, in order to cancel chromatic aberration of light emitted from the light source unit and emitted forward through the lenses. One of ordinary skill would have been motivated to make this modification to improve color bleeding in the vicinity of a boundary line between light and shade in a predetermined light distribution pattern, as this feature is highly desired in vehicle headlamps..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875